DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 21-24 in the reply filed on January 8, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because Group 1 requires a search directed to the controller and the control modes thereof which is not required in Group 2 and Group 2 requires a search directed to structural elements not found in Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tying mechanism configured to perform a tying operation” in claims 12 and 20 [corresponding structure is found in paragraph 0043 figures 3-5]
“manipulation member configured to be activated” in claims 12 and 20 [corresponding structure of a trigger is found in paragraph 0041];
“detection member configured to detect” in claims 12 and 20 [corresponding structure of a contact plate and contact sensor is found in paragraph 0059].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, the claim states “the controller is configured to selectively execute one of a plurality of control modes including a single-action control mode and a repetitive-action control mode”, the metes and bounds of a “single-action control mode” and a “repetitive-action control mode” are unclear and undefined. It is noted that the limitations following the wherein clause do not further define the control modes but rather just state functions of the structural elements that occur at the same time as the execution of the control mode. Clarification and/or correction is required.
With regards to claim 14, the claim states “the controller is configured to shift to the single-action control mode when the manipulation member is deactivated”, this renders the claim indefinite since claim 1 sets forth that while the controller executes the single action control mode the activation of the manipulation member performs the tying operation therefore it is unclear how the manipulation member is to be deactivated and activated simultaneously. For examination purposes the examiner is interpreting the limitation as “when the manipulation member is activated”.
With regards to claim 16, the claim states “the contact member is pivotably supported with respect to the rebar tying tool” it is unclear how the contact member is to be pivotably supported with respect to the tool when the contact member is a part of the detection mechanism which is set forth as a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (US 2003/0145900).
	In reference to claim 12, Jenson et al discloses a rebar tying tool configured to tie rebars with a wire, the rebar tying tool comprising 
a tying mechanism (5-8) comprising a motor [see paragraph 0035] and configured to perform a tying operation of tying the rebars with the wire, 
a controller [not shown; see paragraph 0102] configured to control the motor such that the tying mechanism performs the tying operation, 
a manipulation member (3) coupled to the controller and configured to be activated and deactivated by a user [see paragraph 0103], and 

wherein the controller is configured to selectively execute one of a plurality of control modes including a single-action control mode [see paragraph 0103 lines 2-3] and a repetitive-action control mode [see paragraph 0103 lines 3-6], while the controller executes the single-action control mode, the tying mechanism performs the tying operation in response to an activation of the manipulation member by the user [see lines 2-3 paragraph 0103], and while the controller executes the repetitive-action control mode, the tying mechanism performs the tying operation in response to a detection of the at least one rebars by the detection mechanism [see lines 3-6 paragraph 0103].
In reference to claim 13, the controller is configured to switch the control mode to be executed according to a manipulation by the user [see paragraph 0103 lines 1-3]. 
In reference to claim 14, as best understood, the controller is configured to shift to the repetitive-action control mode when the manipulation member is activated, and the controller is configured to shift to the single-action control mode when the manipulation member is activated [see paragraph 0103].
In reference to claim 20, Jensen et al discloses a rebar tying tool configured to tie rebars with a wire comprising 
at least one motor [see paragraph 0035], 
a tying mechanism (5-8) driven by the at least one motor so as to perform a tying operation of the tying the rebars with the wire, 
a manipulation member (switch 3) configured to be activated and deactivated by a user [see paragraph 0103], and 
a detection member configured to detect at least one of the rebars [see paragraph 0103 lines 5-6; indication that objects are present for tying would be performed by detection mechanism],
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al in view of Ichiro et al. 
In reference to claim 15, Jensen et al discloses the invention substantially as claimed except for wherein the detection mechanism comprises a contact member.
However, Ichiro et al teaches of a rebar tying tool comprising of a detection mechanism having a contact member (13, 14) configured to move on contacting rebars for the purpose of confirming the detection of rebars for tying [see paragraph 0016].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection mechanism of Jensen et al to include contact members, as taught by Ichiro et al, in order to confirm the presence of rebars prior to activating the tying operation thereby preventing improper activation of the tool.
In reference to claim 16, Ichiro et al further teaches the contact member (13, 14) is pivotably supported with respect to the rebar trying tool, as seen in figure 1.
In reference to claim 17, Jensen et al further discloses the tying mechanism comprises a guide arm (7) placed in a vicinity of the rebars and configured to guide the wire such that the wire forms a loop surrounding the rebars and the combination further discloses the contact member is pivotably supported by the guide arm.
In reference to claim 18, Ichiro et al further teaches the contact member comprises a first contact portion (13) located on one side relative to a first plane, defined by where the wire forms the loop as guided by the guide arm, and a second contact portion (14) located on the other side relative to the first plane [see figure 1].

2.	Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al in view of Takahiro et al (JP 2012-036722; cited by Applicant).
In reference to claim 15, Jensen et al discloses the invention substantially as claimed except for wherein the detection mechanism comprises a contact member.
However, Takahiro et al teaches of the use of detection mechanisms comprising of contact members within the rebar tying tool art for the purpose of detecting elements associated with the tying operation [see paragraph 0037]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection mechanism of Jensen et al to include a contact member, as taught by Takahiro et al, since such detection mechanisms are well known in the rebar tying tool art to detect elements associated with the tying operation of the rebar tying tool. 
In reference to claim 19, Takahiro et al further teaches the contact member comprises a magnet and a Hall effect to detect the displacement of the magnet in order to detect displacement of the contact member [see paragraph 0037].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725